FILED
                              NOT FOR PUBLICATION
                                                                            AUG 04 2016
                    UNITED STATES COURT OF APPEALS                      MOLLY C. DWYER, CLERK
                                                                          U.S. COURT OF APPEALS


                              FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,              )      No. 14-50440
                                       )
      Plaintiff - Appellee,            )      D.C. No. 2:13-cr-00819-PA-3
                                       )
      v.                               )      MEMORANDUM*
                                       )
GERARD SMITH, AKA Gerard               )
Robert Smith,                          )
                                       )
      Defendant - Appellant.           )
                                       )
UNITED STATES OF AMERICA,              )      No. 14-50441
                                       )
      Plaintiff - Appellee,            )      D.C. No. 2:13-cr-00819-PA-7
                                       )
      v.                               )
                                       )
MARICELA LONG,                         )
                                       )
      Defendant - Appellant.           )
                                       )
UNITED STATES OF AMERICA,              )      No. 14-50442
                                       )
      Plaintiff - Appellee,            )      D.C. No. 2:13-cr-00819-PA-1
                                       )
      v.                               )
                                       )
GREGORY THOMPSON,                      )


      *
       This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
                             )
    Defendant - Appellant.   )
                             )
UNITED STATES OF AMERICA,    )       No. 14-50446
                             )
    Plaintiff - Appellee,    )       D.C. No. 2:13-cr-00819-PA-4
                             )
    v.                       )
                             )
MICKEY MANZO, AKA Mickey     )
Shane Manzo,                 )
                             )
    Defendant - Appellant.   )
                             )
UNITED STATES OF AMERICA,    )       No. 14-50449
                             )
    Plaintiff - Appellee,    )       D.C. No. 2:13-cr-00819-PA-6
                             )
    v.                       )
                             )
SCOTT CRAIG, AKA Scott       )
Alan Craig,                  )
                             )
    Defendant - Appellant.   )
                             )
UNITED STATES OF AMERICA,    )       No. 14-50455
                             )
    Plaintiff - Appellee,    )       D.C. No. 2:13-cr-00819-PA-2
                             )
    v.                       )
                             )
STEPHEN LEAVINS,             )
                             )
    Defendant - Appellant.   )
                             )
UNITED STATES OF AMERICA,    )       No. 14-50583
                             )

                                 2
      Plaintiff - Appellee,             )       D.C. No. 2:13-cr-00819-PA-5
                                        )
      v.                                )
                                        )
JAMES SEXTON,                           )
                                        )
      Defendant - Appellant.            )
                                        )


                      Appeal from the United States District Court
                         for the Central District of California
                       Percy Anderson, District Judge, Presiding

                          Argued and Submitted July 5, 2016
                                Pasadena, California

Before: FERNANDEZ, CLIFTON, and FRIEDLAND, Circuit Judges.

      Gerard Smith, Maricela Long, Gregory Thompson, Mickey Manzo, Scott

Craig, Stephen Leavins (collectively, the “Joint Appellants”), and James Sexton

each appeal their convictions for obstruction of justice and conspiracy to obstruct

justice. See 18 U.S.C. §§ 371, 1503(a). Long and Craig also appeal their

convictions for making false statements. See id. § 1001(a)(2). Craig and Leavins

also appeal their sentences. The Joint Appellants and Sexton raise a number of

issues.1 We affirm.


      1
        In addition to the issues disposed of herein, they have raised several jury
instruction issues. We have addressed those in an opinion filed on the same date as
this memorandum disposition.

                                            3
       A)       Evidentiary rulings

       The Joint Appellants and Sexton challenge a number of evidentiary rulings

in their respective trials; all of their challenges fail.

                (1)    Challenges by the Joint Appellants

       First, the district court did not abuse its discretion1 by excluding the

testimony of Paul Yoshinaga, Chief Legal Advisor to the LASD, on the grounds

that it was irrelevant and its probative value was outweighed by the risk of

confusing the jury. See Fed. R. Evid. 401–403; see also United States v. Haischer,

780 F.3d 1277, 1281 (9th Cir. 2015). While the evidence was somewhat relevant,2

it was minimally probative3 and risked misleading the jury with Yoshinaga’s legal

opinions.4 Moreover, any error in excluding the evidence was harmless5 and did




       1
       United States v. Wiggan, 700 F.3d 1204, 1210 (9th Cir. 2012); see also
United States v. Hinkson, 585 F.3d 1247, 1263 (9th Cir. 2009) (en banc).
       2
       See United States v. Vallejo, 237 F.3d 1008, 1015 (9th Cir.), amended by
246 F.3d 1150, 1150 (9th Cir. 2001); Bisno v. United States, 299 F.2d 711, 719
(9th Cir. 1961).
       3
           See Wiggan, 700 F.3d at 1213.
       4
           See id. at 1214 n.19.
       5
      See United States v. Moran, 493 F.3d 1002, 1014 (9th Cir. 2007) (per
curiam).

                                              4
not constitute a constitutional violation6 in light of the marginal relevance of the

evidence and the jury instruction that the Joint Appellants could investigate

potential violations of California law by federal agents. Also, there was no

misconduct7 in the prosecution’s questioning of Leavins or its summary of his

testimony in closing argument, regardless of whether Leavins’s and Yoshinaga’s

recollections of their interactions may have differed to some extent.

      Second, the district court did not abuse its discretion by excluding a video of

an inmate breaking out of his jail cell and attacking another inmate. The video’s

minimal probative value was substantially outweighed by the time that would be

wasted explaining the differences between the video and Brown’s situation,

including that the inmate victim was not held under 24-hour guard. See United

States v. Bussell, 414 F.3d 1048, 1059 (9th Cir. 2005); Fed. R. Evid. 403.

      Third, the district court did not abuse its discretion by permitting Deputies

Michel and Courson to testify regarding certain incidents of inmate abuse. This

limited evidence was properly admitted to rebut the implication that the federal

investigation was unnecessary; it was not unfairly prejudicial because the jury was

already aware of the abuse allegations and was given a limiting instruction. See


      6
          See Haischer, 780 F.3d at 1284.
      7
          See United States v. Blueford, 312 F.3d 962, 968, 974 (9th Cir. 2002).

                                            5
United States v. Hankey, 203 F.3d 1160, 1172–73 & n.11 (9th Cir. 2000).

      Fourth, the district court did not abuse its discretion by refusing to admit a

video recording of a news interview with Sheriff Baca. The video was irrelevant8

because none of the Joint Appellants had seen it, and their claim that certain

witnesses relied on it is unsupported by the record. Moreover, the Joint Appellants

were not prevented from properly presenting other evidence of Sheriff Baca’s

attitude and orders they may have received.

      Fifth, because the Joint Appellants never sought to admit two exhibits9 into

evidence, the district court did not abuse its discretion by failing to admit them.

No definitive ruling generally precluded evidence of Sheriff Baca’s demeanor or

attitude toward the FBI (in fact, other evidence on that topic was admitted) or

rendered superfluous a request to admit the exhibits. Cf. Dorn v. Burlington N.

Santa Fe R.R. Co., 397 F.3d 1183, 1189 (9th Cir. 2005).

      Sixth, the district court did not abuse its discretion by not allowing the Joint

Appellants to cross examine Deputy Pearson about conversations he had after he

learned of the writ for Brown on the ground that it was beyond the scope of the



      8
          See Fed. R. Evid. 401, 402.
      9
     A letter from Sheriff Baca to United States Attorney Andre Birotte and a
memorandum summarizing an FBI interview with LASD Captain William Carey.

                                           6
prosecution’s direct examination.10 Moreover, any error was harmless11 because

Pearson admitted that his memory was impaired, and undermining the reliability of

his recollection was the purpose of the Joint Appellants’ questions. Likewise, there

was no Confrontation Clause violation because the Joint Appellants were allowed

to explore the reliability of Pearson’s memory and the question about his

subsequent conversations was only marginally relevant. See Fowler v. Sacramento

Cty. Sheriff’s Dep’t, 421 F.3d 1027, 1036 (9th Cir. 2005); see also U.S. Const.

amend. VI.

      Seventh, the district court did not abuse its discretion by refusing to allow

the Joint Appellants to renew their questioning of Deputy Martinez after they

already had an opportunity for re-cross examination. See Fed. R. Evid. 611(a); see

also United States v. Miller, 688 F.2d 652, 660–61 (9th Cir. 1982).

      Eighth, assuming, without deciding, that the Joint Appellants should have

been permitted to ask AUSA Middleton leading questions as an adverse witness,12




      10
           See Fed. R. Evid. 611(b).
      11
           See Moran, 493 F.3d at 1014.
      12
        See Fed. R. Evid. 611(c)(2); United States v. Tsui, 646 F.2d 365, 368 (9th
Cir. 1981).

                                          7
any error was harmless.13 The Joint Appellants do not claim that they were

prejudiced by the district court’s denial of Leavins’s counsel’s first request to lead

Middleton on a question regarding Sheriff Baca. Moreover, after Leavins’s

counsel’s later renewed request was denied, he did not attempt to ask Middleton

more questions. Therefore, there was no prejudice from the denial of the renewed

request to lead Middleton. See id.

      Ninth, the Joint Appellants have failed to preserve the rest of their

evidentiary challenges for review by failing to explain how they constituted abuses

of discretion or materially affected the verdicts. See Greenwood v. FAA, 28 F.3d
971, 977 (9th Cir. 1994); see also United States v. Williamson, 439 F.3d 1125,

1138 (9th Cir. 2006).

      Tenth, we reject the Joint Appellants’ argument that the district court’s

errors cumulatively require reversal. Most of its rulings were not erroneous, and as

to the particular rulings that we have assumed were erroneous, but nevertheless

harmless, we likewise conclude that their cumulative effect was harmless and not a

constitutional violation. See United States v. Fernandez, 388 F.3d 1199, 1256–57

(9th Cir. 2004), modified, 425 F.3d 1248, 1249 (9th Cir. 2005); cf. United States v.

Stever, 603 F.3d 747, 757 (9th Cir. 2010).

      13
           See Moran, 493 F.3d at 1014.

                                           8
             (2)    Challenges by Craig, Long, and Leavins

      We likewise reject Craig, Long, and Leavins’s argument that the district

court abused its discretion by excluding evidence of ruses used by the FBI and

LASD.14

      First, the district court properly prevented the Joint Appellants from

questioning FBI agents about their use of ruses on the grounds that it was

irrelevant, would waste time, and would confuse the jury. See Fed. R. Evid. 401,

403. To the extent that evidence of FBI practices was marginally relevant to what

the Joint Appellants could do or did, it was still properly excluded because that

slight relevance was outweighed by its tendency to misdirect the jury toward the

logical fallacy that if the FBI could sometimes use ruses, it was legitimate for

LASD to do so here.

      Second, the district court did not exclude all evidence regarding LASD’s use

of ruses; in fact, Craig testified about that topic. We see no abuse of discretion,

under the circumstances, in the district court’s sustaining objections to six

individual questions about that topic asked of four witnesses. Even if there were

error, because Craig and Long failed to explain the nature of the alleged errors in

      14
        Because we determine that the district court did not err in excluding these
categories of evidence, we also reject Leavins’s claim that those purported errors
support a finding of cumulative error. See Fernandez, 388 F.3d at 1256.

                                           9
their opening brief, we would decline to reverse. See Greenwood, 28 F.3d at 977.

               (3)    Limits on Craig’s testimony

      Craig claims that the district court violated his Sixth Amendment right to

testify on his own behalf regarding his intent and the danger of cell phones in

custodial settings,15 but the court did not impose a per se bar to the admission of

either type of evidence.16 With respect to intent, Craig was allowed to testify,

although the district court appropriately refused to permit his attorney to use

improper questions. See Chambers v. Mississippi, 410 U.S. 284, 302, 93 S. Ct.
1038, 1049, 35 L. Ed. 2d 297 (1973); United States v. Gallagher, 99 F.3d 329, 332

(9th Cir. 1996). The rulings were not erroneous and did not constitute

constitutional error, plain or otherwise. See Stever, 603 F.3d at 755–56 & n.3; see

also Fed. R. Crim. P. 52(b); Henderson v. United States, __ U.S. __, __, 133 S. Ct.
1121, 1126–27, 185 L. Ed. 2d 85 (2013). With respect to the dangers of cell

phones in the jail, the record does not support Craig’s claim that he was precluded

from offering that kind of evidence, through his testimony or otherwise. And even

if the court’s ruling prevented him from testifying on that topic, it would not be a


      15
       See Rock v. Arkansas, 483 U.S. 44, 52, 107 S. Ct. 2704, 2709, 97 L. Ed. 2d
37 (1987).
      16
           Cf. United States v. Pineda-Doval, 614 F.3d 1019, 1032–33 (9th Cir.
2010).

                                          10
constitutional violation. See Stever, 603 F.3d at 756. The excluded evidence was

not extensive or broad, and was not the only evidence presented on the topic. Cf.

id.; Greene v. Lambert, 288 F.3d 1081, 1091–92 (9th Cir. 2002).

             (4)    Challenges by Sexton

      First, we reject Sexton’s claim that the district court erred by failing to

suppress all of his grand jury testimony because the United States Attorney’s

Office purportedly violated its internal procedures by failing to warn him that he

was a target of the investigation before he testified. As a factual matter, the district

court’s finding that the Government did not consider him to be a target at the time

of his grand jury testimony is supported by the record. See United States v.

Todhunter, 297 F.3d 886, 889 (9th Cir. 2002). Even assuming that he was a target

at that time, there was no due process violation because Sexton was advised of his

Fifth Amendment rights. See United States v. Goodwin, 57 F.3d 815, 818–19 (9th

Cir. 1995); see also United States v. Washington, 431 U.S. 181, 189, 97 S. Ct.
1814, 1820, 52 L. Ed. 2d 238 (1977). We decline Sexton’s request to exercise any

supervisory authority we have to impose sanctions on the Government by

suppressing his testimony. See United States v. Wilson, 614 F.2d 1224, 1227 (9th

Cir. 1980); see also United States v. Williams, 504 U.S. 36, 46, 112 S. Ct. 1735,

1741, 118 L. Ed. 2d 352 (1992); Goodwin, 57 F.3d at 818.

                                           11
      Second, the district court did not abuse its discretion by denying Sexton’s

request to require the Government to introduce portions of his grand jury testimony

in addition to those excerpts that the Government offered. See Fed. R. Evid. 106.

Sexton never identified how the excerpts the Government sought to introduce were

“misleadingly-tailored snippet[s]” taken out of context;15 instead he claimed that

the Government excerpts were misleading as a whole. Apparently that was

because the Government excluded several somewhat-exculpatory statements. But

those statements were inadmissible hearsay16 and Rule 106 did not require their

admission.17

      Third, the district court did not abuse its discretion by prohibiting Sexton

from eliciting testimony from FBI Agent Narro that he understood that the writ for

Brown’s testimony had been withdrawn.18 Contrary to Sexton’s claims, the

      15
       United States v. Collicott, 92 F.3d 973, 983 (9th Cir. 1996); see also
United States v. Vallejos, 742 F.3d 902, 905 (9th Cir. 2014).
      16
        See United States v. Ortega, 203 F.3d 675, 682 (9th Cir. 2000); cf. United
States v. Swacker, 628 F.2d 1250, 1253 & n.3 (9th Cir. 1980). We reject Sexton’s
conclusory statement in his reply brief that the statements were not hearsay
pursuant to Federal Rule of Evidence 803(3). Cf. United States v. Faust, 850 F.2d
575, 585–86 (9th Cir. 1988).
      17
           Collicott, 92 F.3d at 983
      18
        In fact, AUSA Middleton had decided not to pursue execution of the writ at
that time, but never sought to withdraw it or decided that LASD need not comply
                                                                      (continued...)

                                         12
evidence was not that the writ had, in fact, been withdrawn; instead, it was

evidence that Narro had that understanding. Narro’s impressions were irrelevant in

the absence of evidence that they had been communicated to Sexton or others at

LASD. And even assuming that Narro’s understanding was some evidence that the

writ had actually been withdrawn, that did not tend to show that the grand jury had

no further interest in Brown. Moreover, the fact remains that Sexton’s obstructive

actions commenced before the so-called withdrawal. It was irrelevant whether the

writ was withdrawn after Sexton had committed those acts. See United States v.

Rasheed, 663 F.2d 843, 853 (9th Cir. 1981); see also United States v. Aguilar, 515
U.S. 593, 602, 115 S. Ct. 2357, 2363, 132 L. Ed. 2d 520 (1995); United States v.

Ladum, 141 F.3d 1328, 1339 (9th Cir. 1998).

       B)        Insufficiency of the evidence

                 (1)   False statement convictions

       Craig and Long claim that there was insufficient evidence to show that their

respective statements to Agents Marx and Narro were material to the FBI as

required for their false statement convictions. See 18 U.S.C. § 1001(a)(2).




       18
            (...continued)
with it.

                                            13
Reviewing the evidence in the light most favorable to the verdict,19 a rational juror

could find that the statements could have affected the FBI’s investigation for the

grand jury20 by intimidating Agent Marx and her colleagues. And although it was

not required for the Government to prove this count, there was evidence that the

statements had that intended effect because the FBI postponed returning to the jail

to interview inmates and gather information as a result. The Government was not

required to show that the statements caused the entire investigation for the grand

jury to shut down. See King, 735 F.3d at 1108.

               (2)    Long’s obstruction of justice conviction

      Likewise, we reject Long’s claim that the evidence was insufficient to prove

that her actions were material to the grand jury investigation, as required for her

obstruction of justice conviction. See 18 U.S.C. § 1503; United States v. Thomas,

612 F.3d 1107, 1129 (9th Cir. 2010). There was sufficient evidence that Long

endeavored to obstruct justice through her efforts directed at the FBI agents and

through her efforts to convince witnesses not to cooperate with the federal

investigation. Those efforts would “have the natural and probable effect of



      19
           See United States v. Nevils, 598 F.3d 1158, 1161 (9th Cir. 2010) (en banc).
      20
        See United States v. Stewart, 420 F.3d 1007, 1019 (9th Cir. 2005); United
States v. King, 735 F.3d 1098, 1107–08 (9th Cir. 2013).

                                           14
interfering” with the grand jury investigation. Aguilar, 515 U.S. at 599, 115 S. Ct.

at 2362 (internal quotation marks omitted) (quoting United States v. Wood, 6 F.3d
692, 695 (10th Cir. 1993)); see also Thomas, 612 F.3d at 1129. We therefore

affirm her obstruction of justice conviction.

      Long’s argument is largely premised on her assertion that there was no

evidence that she knew of the writ for Brown, or that she knew that Deputies

Michel or Courson were potential grand jury witnesses. But there was sufficient

circumstantial evidence from which the jury could rationally infer Long’s

knowledge. See United States v. Bennett, 621 F.3d 1131, 1139 (9th Cir. 2010); see

also Nevils, 598 F.3d at 1161.

      In light of those justifiable inferences, there was ample evidence from which

the jury could also rationally infer that Long’s actions would have the natural and

probable effect of interfering with the grand jury investigation. In fact, the actions

by her and others appear to have been successful because Brown ultimately assured

Long and others that he would not testify for the FBI. Similarly, the jury could

have inferred that Long’s presence at, and statements she made during, the

interviews of Deputies Courson and Michel were designed to pressure them not to

cooperate with the federal investigation. We therefore reject Long’s claim that

there was insufficient evidence that her endeavors to obstruct justice were material

                                          15
to the grand jury.21

               (3)     Long’s conspiracy conviction

      Long argues that the evidence was insufficient to sustain her conviction for

conspiracy to obstruct justice. We disagree. See United States v. Hart, 963 F.2d
1278, 1282 (9th Cir. 1992); see also United States v. Mincoff, 574 F.3d 1186, 1198

(9th Cir. 2009); United States v. Hernandez-Orellana, 539 F.3d 994, 1007 (9th Cir.

2008).

      There was a great deal of evidence that Long knowingly participated22 in the

conspiracy and acted to further its objectives.23 For example, she went to the jail

where Brown was hidden in order to interfere with the grand jury investigation by

pressuring him. She was not merely physically present while her co-conspirators

committed crimes,24 but actively participated to further the conspiracy’s obstructive


      21
        Long has waived the argument that there was insufficient evidence the FBI
was acting as an “arm of the grand jury” by raising it too late. See United States v.
Romm, 455 F.3d 990, 997 (9th Cir. 2006). In any event, the evidence here was
sufficient to establish that the FBI was operating on behalf of the grand jury. See
Hopper, 177 F.3d at 830; cf. Aguilar, 515 U.S. at 600, 115 S. Ct. at 2362.
      22
       United States v. Esquivel-Ortega, 484 F.3d 1221, 1228 (9th Cir. 2007); see
also United States v. Herrera-Gonzalez, 263 F.3d 1092, 1095 (9th Cir. 2001);
United States v. Wright, 215 F.3d 1020, 1028 (9th Cir. 2000).
      23
           United States v. Esparza, 876 F.2d 1390, 1392 (9th Cir. 1989).
      24
           Cf. Herrera-Gonzalez, 263 F.3d at 1095.

                                           16
purposes.25 Even if she did not know precisely what each of her co-conspirators

was doing, that does not undermine her connection to the conspiracy. See

Herrera-Gonzalez, 263 F.3d at 1095.

      C)       Fair notice

      The Joint Appellants and Sexton all claim that 18 U.S.C. § 1503(a) did not

provide fair notice because it is vague, was novelly interpreted, and should have

been interpreted in accordance with the rule of lenity. See United States v. Lanier,

520 U.S. 259, 266, 117 S. Ct. 1219, 1225, 137 L. Ed. 2d 432 (1997); Webster v.

Woodford, 369 F.3d 1062, 1069 (9th Cir. 2004); see also Gollehon v. Mahoney,

626 F.3d 1019, 1023 (9th Cir. 2010). Appellants’ arguments are largely premised

on their assertion that they were prosecuted and convicted for innocuous conduct—

investigating the FBI or following orders. But they were prosecuted and convicted

for obstructing a grand jury investigation; the fact that the jury did not believe their

mens rea defenses “does not make the statute . . . constitutionally infirm.” United

States v. Lee, 183 F.3d 1029, 1033 (9th Cir. 1999).

      Cases addressing § 1503’s potential vagueness in other factual




      25
           Cf. Esparza, 876 F.2d at 1392–93.

                                           17
circumstances26 do not show that it is vague as applied to their conduct.27 Nor was

it novel to apply the obstruction statute to what they did: that is, to conduct

intended to obstruct justice. We also reject their request to transplant the concept

of qualified immunity from the civil to the criminal sphere. See Lanier, 520 U.S.

at 270, 117 S. Ct. at 1227; see also United States v. Gillock, 445 U.S. 360, 372–73,

100 S. Ct. 1185, 1193, 63 L. Ed. 2d 454 (1980).28 The obstruction statute provided

the Joint Appellants and Sexton with ample fair notice that their obstructive

conduct could give rise to criminal penalties.

      D)       Dismissal of a juror

      We reject the Joint Appellants’ argument that the district court violated their

Sixth Amendment rights by dismissing Juror Five after deliberations had begun.

See United States v. Christensen, Nos. 08-50531 et al., 2015 WL 11120665, at

*31–33 (9th Cir. July 8, 2016). The district court did not abuse its discretion29 by



      26
        See, e.g., United States v. Bonds, 784 F.3d 582, 584 (9th Cir. 2015) (en
banc) (Kozinski, J., concurring).
      27
           See United States v. Jae Gab Kim, 449 F.3d 933, 942 (9th Cir. 2006)
      28
        Moreover, it was certainly clearly established that one could not
intentionally obstruct justice. See Aguilar, 515 U.S. at 598–99, 115 S. Ct. at
2361–62.
      29
           United States v. Symington, 195 F.3d 1080, 1085 (9th Cir. 1999).

                                           18
dismissing the juror for good cause.30

      The record supports the district court’s decision to dismiss Juror Five, who

revealed, over the course of three colloquies with the district court, that her

emotional state31 prevented her from being able to deliberate,32 and the district

court noted that her demeanor underscored the problems that are apparent in the

written record. The district court therefore was not required to credit her ultimate

(and somewhat grudging) statement that she could deliberate. See Christensen,

2015 WL 11120665, at *36–37; see also Beard, 161 F.3d at 1194. The Joint

Appellants’ speculation that the juror may have asked to be excused because of

conflicts with other jurors is belied by the record; indeed, the juror flatly denied

that her concerns had anything to do with the other jurors, and she never referred to

her views of the case or the guilt or innocence of the Joint Appellants. Cf.

Symington, 195 F.3d at 1084, 1088. The district court did not abuse its discretion

in dismissing the juror on account of her inability to deliberate. See Christensen,

2015 WL 11120665, at *31.



      30
        Christensen, 2015 WL 11120665, at *31; see also Fed. R. Crim. P.
23(b)(3).
      31
           United States v. Beard, 161 F.3d 1190, 1193–94 (9th Cir. 1998)
      32
           Symington, 195 F.3d at 1085

                                           19
      E)     Sentencing

      The district court increased Craig’s base offense level by three points

because he was a manager or supervisor and increased Leavins’s base offense level

by four points because he was an organizer or leader. See USSG § 3B1.1(a)–(b)

(2013);33 see also United States v. Whitney, 673 F.3d 965, 975 (9th Cir. 2012).

Craig and Leavins each argue that the district court procedurally erred by

miscalculating their Sentencing Guidelines ranges. See United States v. Carty, 520
F.3d 984, 993 (9th Cir. 2008) (en banc); see also Molina-Martinez v. United States,

__ U.S. __, __, 136 S. Ct. 1338, 1345–46, 194 L. Ed. 2d 444 (2016). The district

court did not commit clear error when it applied the enhancements to Craig and

Leavins. See United States v. Rivera, 527 F.3d 891, 908 (9th Cir. 2008); United

States v. Jordan, 291 F.3d 1091, 1097 (9th Cir. 2002); see also United States v.

Rosas, 615 F.3d 1058, 1066 (9th Cir. 2010).

      There was sufficient evidence that Craig was a manager of criminal activity,

not merely innocuous activity. See USSG § 3B1.1(b); cf. Whitney, 673 F.3d at

975. The enhancement was not merely based on Craig’s role as an LASD

supervisor, but on his role as a supervisor in the group committing the charged


      33
        All references to the Sentencing Guidelines are to the Nov. 1, 2013,
version.

                                         20
offenses. See USSG § 3B1.1, comment. (n.2). He directed Long and other LASD

personnel in interviewing Brown and other witnesses, he ordered the surveillance

of FBI agents, and he advised Long as she lied to Agent Narro. That Craig has a

contrary view of the evidence does not warrant reversal of “the district court’s . . .

reasonable interpretation of the facts.” See United States v. Awad, 371 F.3d 583,

592 (9th Cir. 2004). Moreover, the fact that Craig’s behavior may not have

qualified for the four-point enhancement does nothing to undermine the application

of the three-point enhancement. See USSG § 3B1.1, comment. (n.4).

      We reject Leavins’s argument about his sentence for similar reasons. There

was ample evidence showing Leavins’s decision-making authority in the criminal

conspiracy and justifying the application of the four-point enhancement. His own

grand jury testimony indicated that he made the decision to move Brown to another

jail, and the district court was not required to credit his exculpatory explanation for

why he did so. See Awad, 371 F.3d at 592. Leavins directed the actions of other

conspirators, such as by telling Craig and Long to confront Agent Marx. Cf.

Whitney, 673 F.3d at 975. Also, while not controlling, other conspirators did refer

to him as their superior. That Leavins may also have received orders from his own

superiors does not undermine his leadership role for purposes of the enhancement.

See United States v. Barnes, 993 F.2d 680, 685 (9th Cir. 1993); see also USSG

                                          21
§3B1.1, comment. (n.4). The district court did not clearly err by applying the four-

point enhancement to Leavins’s sentence.34

      AFFIRMED.




      34
        Because we affirm the convictions and sentences, we need not and do not
consider the Joint Appellants’ argument that these cases should be reassigned to a
different district court judge on remand.

                                         22